PER CURIAM.
This action is before us on a motion for appeal from a judgment confirming a 14 foot passway across the lands of appellant and enjoining her from obstructing this passway.
Appellant and appellee are sister and brother. In a division of their father’s land, by deed appellee was granted a right-of-way over the property of appellant. This was not defined in the deed, but an identifiable passway had existed for many years. Appellant contends that an eight foot passway would be adequate and that she should be permitted to place a gate at both ends of it.
The evidence justified the finding of the Chancellor that a 14 foot roadway was reasonable and in conformity with the grant. He adjudged that appellant could place a gate at the intersection of the main highway. He properly found that a gate at the junction with appellee’s property would serve no useful purpose.
We see no reason to disturb the findings or the judgment of the trial court.
The motion for appeal is denied and the judgment stands affirmed.